Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Non-Final office action on the merits in response to the communication received on 12/04/2019.
	
Claim Status:
Pending claims : 1-20.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for computing gain or loss with cryptocurrency transactions.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
storing, …, a plurality of cryptocurrency acquisition transactions in an ascending order of respective transaction timestamps; 
storing a plurality of cryptocurrency disposal transactions in an ascending order of respective transaction timestamps; 
selecting a cryptocurrency disposal transaction of the plurality of cryptocurrency disposal transactions; 
responsive to determining that the selected cryptocurrency disposal transaction represents one of: 
a margin trade, a future trade or an option trade, selecting, from the plurality of cryptocurrency acquisition transactions, a set of cryptocurrency acquisition transactions, 
wherein the set of cryptocurrency acquisition transactions comprises a first cryptocurrency acquisition transaction and a second cryptocurrency acquisition transaction, 
wherein a timestamp of the first cryptocurrency acquisition transaction is less than or equal to a timestamp of the selected cryptocurrency disposal transaction, and
 wherein a timestamp of the second cryptocurrency acquisition transaction exceeds the timestamp of the selected cryptocurrency disposal transaction; 

matching the selected cryptocurrency disposal transaction with at least a subset of the set of cryptocurrency acquisition transactions;  
37Attorney Ref. No.: 35852.12 (L0010)determining, for each of the matched transactions, a corresponding fiat currency transaction amount; and 
computing, using the fiat currency transaction amounts, one of: 
a gain associated with the cryptocurrency disposal transaction or a loss associated with the cryptocurrency disposal transaction.

The claimed method/system/machine simply describes series of steps for computing gain or loss with cryptocurrency transactions.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a computer system/processors, and computer 
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer system/processors, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 11, and 16.  Furthermore, the dependent claims 2-10, 12-15 and 17-20 do not resolve the issues raised in the independent claims. Claims 2-10, 12-15 and 17-20 are directed towards using cryptocurrency trading-accounting parameters and e-tax form filings. Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 


Double Patenting
 35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in the public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the right to exclude granted by a patent.  In re Sarett, 327 F.2d 1005, 140 USPQ 474 (CCPA 1964); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); In re White, 405 F.2d 904, 160 USPQ 644 (CCPA 1969); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 985); and In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type provisional double patenting as being unpatentable over claims 1-20 of US Patent Application #16/544,576. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite means or steps that are substantially the same and that would have been obvious to one of ordinary skill in the art.
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.   
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(b) would overcome an actual or provisional rejection on a non-statutory double patenting ground provided the conflicting patent is shown to be commonly owned with this application.  See 37 CFR 1.78(d).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 



Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over in Katz et al (US 2018/0247191 A!) view of Archer et al (US 2009/0024536 A1). 
Ref claim 1, Katz discloses a method, comprising: 
storing, by a computer system, a plurality of cryptocurrency acquisition transactions in an ascending order of respective transaction timestamps (Abstract, Blockchain uses a cryptographic 'hash' to identifies each block and transaction. Each successive block contains a hash of the previous code. This permanently fixes transactions in chronological order -The prior hash is added to the new blockchain with a nonce to form a new hash - Cryptocurrency provides for cryptographically secure transactions, para [0104]-[0106], para [0216], exchange will sort through buy and sell orders, and will then match up investors who meet the criteria of the order in question, para [0428], Timestamp - For Bitcoin this is the cryptographic proof of when transactions have taken place, para [0501]);
storing a plurality of cryptocurrency disposal transactions in an ascending order of respective transaction timestamps (para [0104-106] ; via transactions in chronological order -The prior hash is added to the new blockchain with a nonce to form a new hash… and  para [0216], para [0501]).
selecting a cryptocurrency disposal transaction of the plurality of cryptocurrency disposal transactions (para [0267], Sell Order, para [0472] -[0473], Stop-Loss Order - sell order that investors in stocks or commodities . cryptocurrency - stop their losses, para [0492]-[0494], para [0501]-[0505];

matching the selected cryptocurrency disposal transaction with at least a subset of the set of cryptocurrency acquisition transactions (para [0104]-[0106], digital currency exchange - sort through buy and sell orders - match up investors who meet the criteria of the order in question, Beyond, para [0428], para [0501]-[0505]);
37Attorney Ref. No.: 35852.12 (L0010)determining, for each of the matched transactions, a corresponding fiat currency transaction amount (via; Bitcoin exchanges are typically used to exchange the cryptocurrency for other, typically fiat, currencies - Fiat Currency, para [0302]-[0308]),  but (fails to specifically disclose computing one of: a gain associated with the 
Katz does not explicitly disclose the step of computing, using the fiat currency transaction amounts, one of: a gain associated with the cryptocurrency disposal transaction or a loss associated with the cryptocurrency disposal transaction
However, Archer being in the same field of invention discloses the step of computing, using the fiat currency transaction amounts, one of: a gain associated with the cryptocurrency disposal transaction or a loss associated with the cryptocurrency disposal transaction (adding Archer's profit and loss calculation to Milestone Entertainment's method/system/non-transitory computer-readable storage medium for reconciling profit and loss at point in time TO (70), T1 (71), and T2 (73), At time TO, FO data (74) is fed to the TO P&L data (78), which can be reconciled with TO adjustments (80). If adjustments are needed, they can be made at 82 and the data sent for TO reporting (96). Once the TO adjustments to the P&L are finalized in adjusted TO P&L (84), they are sent for lock down and signoff (83). They are then sent to data processing (94) and stored in the data processing module (98) - Adjustments can include foreign exchange (FX) sell off (162). FX sell off of a financial instrument may include various value realized for sale of the instrument based on fluctuations in value (e g., currency fluctuations) (para [0070]-[0077]: Archer).

Ref claim 2, Katz discloses the method of claim 1, further comprising: responsive to determining that the selected cryptocurrency disposal transaction does not represents any of: a margin trade, a future trade or an option trade, 
selecting, from the plurality of cryptocurrency acquisition transactions, one or more cryptocurrency acquisition transactions, such that a timestamp of each selected cryptocurrency acquisition transaction is less than a timestamp of the selected cryptocurrency disposal transaction (para [0501]; via Timestamp…when transaction have taken place).
Ref claim 3, Katz discloses the method of claim 1, further comprising: 
identifying a plurality of cryptocurrency trading transactions associated with an accounting perimeter of a plurality of accounting perimeters associated with one or more cryptocurrency trading accounts; for a given transaction perimeter, assigning each cryptocurrency trading transaction associated with the transaction perimeter to a transaction bucket of the sequence of transaction buckets associated with the transaction perimeter, wherein the transaction bucket is identified by a start time and an end time, and wherein the 38Attorney Ref. No.: 35852.12 (L0010)transaction bucket is selected based on a timestamp of the cryptocurrency trading transaction, such that the timestamp falls between the start time 
Ref claim 4, Katz discloses the method of claim 1, wherein matching the selected cryptocurrency disposal transactions with at least a subset of selected one or more cryptocurrency acquisition transactions further comprises: 
initializing a running total amount of matched cryptocurrency acquisition transactions; selecting a next acquisition transaction; responsive to determining that an amount of the selected cryptocurrency acquisition transaction is less than or equal to a difference between an amount of the selected cryptocurrency disposal transaction and the running total amount of matched cryptocurrency acquisition transactions, adding the amount of the selected cryptocurrency acquisition transaction to the running total amount of matched cryptocurrency acquisition transactions (para [0510-512] Transaction input-output).
Ref claim 5, Katz discloses the method of claim 4, wherein matching the selected cryptocurrency disposal transaction with the cryptocurrency acquisition transactions further comprises: 
responsive to determining that an amount of the selected cryptocurrency acquisition transaction is less than or equal to a difference between an amount of the selected cryptocurrency disposal transaction and a running total amount of matched cryptocurrency acquisition transactions, adding the amount of the selected cryptocurrency 39Attorney Ref. No.: 35852.12 (L0010)acquisition transaction to the running total amount of matched cryptocurrency acquisition transactions (Abstract, via;  Blockchain uses a cryptographic 
Ref claim 6, Katz x discloses the method of claim 4, further comprising: 
responsive to determining that an amount of the selected cryptocurrency acquisition transaction exceeds the difference between the amount of the selected cryptocurrency disposal transaction and the running total amount of matched cryptocurrency acquisition transactions, reducing the amount of the selected cryptocurrency acquisition transaction by the difference between the amount of the selected cryptocurrency disposal transaction and the running total amount of matched cryptocurrency acquisition transactions (para [0110]-[0115], Day traders look for small price shifts minute-to-minute, and do their best to maximize their profits (or at least minimize their losses), para [0267], Stop-Loss Order: This is a standing "get me out of here!" sell order that investors in stocks or commodities (such as cryptocurrency) use to, well, . . stop their losses. Or at least minimize them, para [0492]-[0493]).
Ref claim 7, Katz discloses the method of claim 1, wherein the fiat currency transaction amount is based on a fiat currency price of a cryptocurrency identified by the transaction, wherein the fiat currency price was effective at a time identified by a 
Ref claim 8, Katz discloses the method of claim 1, wherein computing the gain further comprises: summing the fiat currency transaction amounts of the subset of the selected one or more cryptocurrency acquisition transaction and the fiat currency transaction amount of the selected cryptocurrency disposal transaction (Abstract, P&L reconciliation strategy that can be employed during a trading day (i.e., at a time T=0 or TO) or the day after the close of a trading day (i.e., at a time T+1 or T1) - reconciling financial data including profit and loss data, para [0006]-[0014], para [0047]-[0050] and para [0070]-[0077]).  
Ref claim 9, Katz discloses the method of claim 1, further comprising: generating a report reflecting one of: the gain associated with the cryptocurrency disposal transaction or the loss associated with the cryptocurrency disposal transaction. (Abstract, P&L reconciliation strategy - reconciling financial data including profit and loss data, para [0006]-[0014], reports module - generate reports concerning the financial transaction, financial instrument, P&L, BS, GL, adjustments and/or estimates, para [0039]-[0042], para [0047]-[0050] and para [0070]-[0077]). 
Ref claim 10, Katz discloses the method of claim 1, further comprising: generating an electronic tax accounting form reflecting one of: the gain associated with the cryptocurrency disposal transaction or the loss associated with the cryptocurrency disposal transaction; responsive to receiving, via a graphical user interface, an approval of the electronic tax accounting form, digitally signing the electronic tax accounting 
 Claim 11 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claims 12-13 are rejected as per the reasons set forth in claims 3-4.

Claims 14-15 are rejected as per the reasons set forth in claims 9-10.

Claim 16 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claims 17-18 are rejected as per the reasons set forth in claims 3-4.

Claims 19-20 are rejected as per the reasons set forth in claims 9-10.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Benson (US 2015/0294425 A1) discloses Methods and Tools for Providing Tax related Services for Virtual Currency Holdings
Allen (US 2015/0220928 A1) discloses Platform for The Purchase and Sale of Digital Currency.
Williams et al (US 2019/0318424 A1) discloses Systems and Methods for Implementing a Blockchain-Based Money Transfer.
 e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          
/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691